Citation Nr: 1733548	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  12-04 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a left hip disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for status post-cholecystectomy.

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

6.  Entitlement to service connection for right ear hearing loss.

7.  Entitlement to an initial disability rating in excess of 30 percent and in excess of 70 percent from May 21, 2013 for Posttraumatic Stress Disorder (PTSD).

8.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1972.  The Veteran served approximately one year in the Republic of Vietnam.  He received the Bronze Star Medal, the Air Medal (2nd AWD) as well as various other awards associated with his service in the Republic of Vietnam.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, California.

The Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge in February 2012.  A transcript of the hearing is of record.

During the course of the hearing, the Veteran and his representative indicated that they no longer wished to pursue a claim of entitlement to an initial compensable rating for hepatitis C.  Thus, the Board no longer has jurisdiction over this claim.

The issues of entitlement to service connection for a low back disorder, 
a left hip disorder, a left knee disorder, status post-cholecystectomy, 
 GERD, and right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entirety of the relevant period, the preponderance of the evidence indicates that the Veteran's service-connected PTSD involves symptoms sufficient to result in total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial rating of 100 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As a preliminary matter the Board notes the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate the claim herein decided.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).

Regulations and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board has reviewed all the evidence in the claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran was service-connected for PTSD as of July 15, 2008, the date of his claim for service connection for PTSD.

The Veteran's PTSD has been rated initially as 30 percent disabling and 70 percent disabling from May 15, 2013 under Diagnostic Code 9411.  38 C.F.R. § 4.130.  Under this code section, a 50 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work or social relationships.  A 70 percent disability evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In accordance with the General Rating Formula for Mental Disorders, a 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the Rating Formula lists specific symptoms that are indicative of total impairment, the United States Court of Appeals for Veterans Claims has held that the symptoms listed in the Rating Formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability VA is required to consider all symptoms that affect his social and occupational functioning, and not limit consideration to those symptoms listed in the Rating Formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the veteran demonstrates those symptoms listed in the Rating Formula. 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM IV)).  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2016).  

From July 15, 2008, the Veteran was apparently unemployed or had at most marginal employment, and with consideration of statements from the April 2009, May 2013 and March 2017 examiners, the preponderance of the evidence indicates that the Veteran was unemployable due to his service-connected PTSD.  The April 2009 examiner indicates that the Veteran "... has been rather depressed and unable to work for that reason."  Also indicating that it would make little sense to try to differentiate between the Veteran's PTSD and depression.  The May 2013 private examiner indicates that the Veteran's symptoms are of such severity that they preclude him from employment as he is significantly limited in his ability to get along with others, be reliable and maintain attendance, cope with stress, and sustain persistence and pace on the job; further noting that his symptoms have been persistent and constant since July 1, 2008.  The March 2017 private examiner indicated that the Veteran is unable to sustain the rigors of competitive employment as his emotional stability is fragile and subject to change with provocation.  Thus, the preponderance of the evidence indicates that his disability from July 15, 2008 warrants a 100 percent disability rating.

Since the Veteran is being assigned a total schedular rating for PTSD as of his date of service connection, the disability which he claims has resulted in his unemployability, the matter of whether this disability warrants a TDIU is moot.  See 38 C.F.R. § 4.16.


ORDER

On and from July 15, 2008, entitlement to an evaluation of 100 percent for PTSD is allowed, subject to the regulations governing the award of monetary benefits.

The appeal on the issue of TDIU, having been rendered moot, is dismissed.


REMAND

Unfortunately, remand is required for additional development.

Initially, the Board has assessed whether the combat presumption to service connection under 38 U.S.C.A. § 1154  would apply in this matter.  38 U.S.C.A. § 1154 (b) specifically provides that in the case of Veterans of combat, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran. 

If VA determines that the Veteran's service comprised combat with the enemy, and that his claimed disability plausibly relates to such experience, then the Veteran's lay testimony or statements regarding his claimed injuries are accepted as conclusive evidence of their occurrence, and no further development or corroborative evidence is required, providing that such testimony is found to be "satisfactory," i.e., credible and "consistent with the circumstances, conditions, or hardships of service."  38 U.S.C.A. § 1154 (b); 38 C.F.R. 3.304 (d). 

The term combat: is defined as "a fight, encounter, or contest between individuals or groups" and "actual fighting engagement of military forces."  VAOPGCPREC 12-99 (Oct. 1999) citing WEBSTER'S THIRD NEW INT'L DICTIONARY 452 (1981).  The phrase "engaged in combat with the enemy" requires that the Veteran "have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  VAOPGCPREC 12-99. The fact that the Veteran may have served in a "combat area" or "combat zone" does not mean that he himself engaged in combat with the enemy.  Id.  Moreover, a general statement in the Veteran's service personnel records that he participated in a particular operation or campaign would not, in itself, establish that he engaged in combat with the enemy because the terms "operation" and "campaign" encompass both combat and non-combat activities.  Whether or not a Veteran "engaged in combat with the enemy" must be determined through recognized military citations or other supportive evidence.  No single item of evidence is determinative, and VA must assess the credibility, probative value, and relative weight of each relevant item of evidence.  Id.  The claimant's assertions that he engaged in combat with the enemy are not ignored, but are evaluated along with the other evidence of record.  If VA determines that the Veteran did not engage in combat with the enemy, the favorable presumption under 38 U.S.C.A. § 1154 (b) will not apply. 

In this case, the Board finds that, consistent with the Veteran's personnel records and credible testimony, he must be afforded the combat presumption with regard to his contentions concerning the in-service helicopter "hard crash landing."  The Veteran testified that he was involved in a hard crash landing during his service in Vietnam and that his current musculoskeletal disabilities, the left hip, left knee and back, were caused by this in-service incident.  On remand, the Veteran should be afforded a VA examination to consider these contentions with the in-service event being considered conceded.

The Veteran testified that he believed his digestive problems, to include status post-cholecystectomy and GERD, are due to herbicide agent exposure.  There is no medical opinion of record concerning these disabilities.  On remand, the AOJ must afford the Veteran with an examination to consider these contentions.

In February 2017, the Veteran's representative filed a Privacy Act request for the hearing transcript.  Any outstanding Privacy Act requests must be fulfilled on remand.

A summary of VA treatment, added to the claims file in March 2008 indicates that the Veteran had treatment from at least August 1987.  Although some records from 1987 have been requested and associated with the claims file, other records post-1987 which are not electronic have not been requested.  On remand, all VA treatment records dating from August 20, 1987, electronic and non-electronic, must be requested and added to the claims file.  Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Fulfill any outstanding Privacy Act requests.

2.  Obtain and associate with the claims file any VA medical records from August 1987 to the present, not already associated with the record.

3.  Schedule the Veteran for examination(s).  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  If the examiner determines that another in-person examination should be conducted, such should be ordered.

** The examiner is informed that it is not enough merely to conclude the Veteran does not have these claimed conditions, even if not diagnosed during this current or prior evaluation.  The Veteran only instead needs to show he has had these claimed conditions at some point since the filing of his claims or contemporaneous thereto, even if now resolved. 

** In answering these questions, the examiner is informed that the Veteran is competent to report certain events having occurred during his service and is equally competent to report on symptoms experienced and treatment provided both during and since his service because this is based on his firsthand knowledge.   Additionally, with regard to the in-service "hard crash landing", such event is conceded as being consistent with the Veteran's documented combat in the Republic of Vietnam.  Likewise, exposure to herbicidal agents is conceded due to the Veteran's documented service in the Republic of Vietnam.

a)  Please provide an opinion as to whether it is as likely as not (50 percent or greater probability) that the Veteran's status post-cholecystectomy and/or GERD was incurred during his active military service or is otherwise related or attributable to any disease, injury or event during his service, including exposure to herbicide agents. 

b)  Please provide an opinion as to (i) whether it is as likely as not (50 percent or greater probability) that the Veteran's left hip disability, left knee disability or low back disability was incurred during his active military service or is otherwise related or attributable to any disease, injury or event during his service, to include the hard crash landing during the Veteran's service in the Republic of Vietnam. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

 A complete rationale must be provided for all opinions offered.

4.  After the development requested is completed, redjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. H. HAWLEY	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


